To compel respondent to issue a summons and make same returnable before some justice other than Justice Phalfen.
Order to show cause denied February 24, 1891.
Plaintiff signed a praecipe for a summons returnable before some one of the justices other than Justice Phalen, giving as a reason that she desired to call Mr. Phalen as a witness upon the *1603trial. Act No. 28, Local Acts of 1883, Am., 1885, p. 58, requires the clerk to make all writs returnable before the justices in regular rotation, and does not give the clerk power to make exceptions.